    Case 3:20-cv-00058-DHB-BKE Document 25 Filed 01/04/21 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION


DARRELL D. CROSS,                            *
                                             *
        Plaintiff,                           *
                                             *
        v.                                   *    CV 320-058
                                             *    -
KECIA DAVIDSON; COUNSELOR GORDON;            *
CORRECTIONS OFFICER BURKE; VIRGINA           *
SMITH; CPT. SID ANDREWS; and                 *
SERGEANT LOCKETTE,                           *
                                             *
        Defendants.                          *


                               O R D E R


        This captioned matter is currently on appeal from the Court’s

Order of October 29, 2020, which dismissed Plaintiff Darrell D.

Cross’s complaint pursuant to the three-strike provision of the

Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g).             On

December 31, 2020, the Court received from Plaintiff a filing

styled “Urgent Pro se Motion of Relief From Judgment/Recent Order

FRCP 60(b) That a (sic) En banc Decision be admissible, Adoption

Petitioner Nov. 03, 2020 of Oct. 13, 20[20] Motion as Clear Proff

(sic) of Relief, i.e., Not Final.”       Upon due consideration, said

motion (doc. no. 24) is hereby DENIED.

        ORDER ENTERED at Augusta, Georgia this 4th day of January,

2021.



                                       ____________________________
                                       UNITED STATES DISTRICT JUDGE
